NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

JAMES A. SCHWARTZ,                               )
                                                 )
              Petitioner,                        )
                                                 )
v.                                               )         Case No. 2D18-2260
                                                 )
MORTON PLANT HOSPITAL                            )
ASSOCIATION, INC.,                               )
                                                 )
              Respondent.                        )
                                                 )
                                                 )

Opinion filed February 1, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; George Jirotka,
Judge.

jjJames A. Schwartz, pro se.

Simone Marstiller of Gunster, Yoakley &
Stewart, P.A., Tampa (withdrew after
briefing); Mark J. Ragusa of Gunster,
Yoakley & Stewart, P.A., for Respondent.


PER CURIAM.


              Denied.



LaROSE, C.J., and CASANUEVA and MORRIS, JJ., Concur.